On Motion for Rehearing.-
PER CURIAM.
 In their motion for rehearing appellants assert that we erred in holding that no contract was in existence or had ever been made between appellee and the appellant labor unions or any of their members. They contend there was a contract existing, between them and appellee to the effect that appellee would hire skilled union craftsmen to erect the arena on the fairgrounds at Amarillo. The testimony showed that, when appellee began the work of dismantling the hangers at Dalhart, the officials of the Iron Workers’ Union requested him to employ members of the union to take down ■the iron trusses. The discussion resulted in an agreement that it would not be practicable to use the union men at Dalhart because their work would necessarily be intermittent. Appellants say that, in the conversations which ensued, a contract was made *381between the union officers and appellee to the effect that the union officials would not further insist upon the employment of union members in the work of dismantling the hangers at Dalhart and that appellee would employ union men to erect the arena after the hangers had been removed. Appellee testified that the union officers agreed among themselves that they would not further insist upon his employing union labor at Dalhart but that he would employ them to perform the work at Amarillo. He said they made such an agreement out of his presence and then came to him and told him of it. He then told them he would “hire union men, any that I hired over and above our house-moving crew; * * * that whatever, amount of men we had to hire, and I told them that I would hire union steel erectors.” He testified further that all of the extra men employed by him in erecting the arena were union men but that practically all of the work in connection with its erection was performed by his house-moving crew. The union men employed by him were 'carpenters and welders employed on behalf of -the county to perform work that was not included in his contract. We fail to find the elements of a binding, legal contract in this incident. The only portion of the conversation that could be deemed a consideration for the contract was that appellants’ officers would not further insist upon appellee’s employing union iron workers at Dalhart if appellee would employ them to erect the arena at Amarillo. Appellee was under no legal obligation to employ union members at Dal-hart and the mere agreement on the part of the union officers to cease demanding that he do so could not constitute a valid, legal consideration for a contract. Moreover, it is evident from the testimony that the minds of the parties did not meet upon either the proposition insisted upon by appellants or the purport of the conversations as contended for by appellee and, in support of the judgment, we must conclude the trial court found that no contract existed between them.
It is plain that appellants’ demands in this respect had no reference to the violation of any contract of employment because no such contract had been made under which appellants or any of their members had been employed by appellee.' It did not relate to wages being paid to appellants nor to any laborers connected with them nor to their health, safety or the right of collective bargaining. No dispute existed as to working conditions of appellants or any of their members nor could there have been, because none of them was employed by him. All this sums up to the conclusion that, no legitimate controversy in reference to labor matters was involved. The only demand revealed by either the testimony or the placard that was carried by the picketer was that appellee employ union members to perfonn a portion of the work incident to erecting the arena or that the members of his own crew either form a union among themselves or join the appellant unions. It has been held a number of times that neither of these classes of demand constitutes a láwful labor objective. Miller v. Tobin et al., 189 Misc. 296, 70 N.Y.S.2d 36, Lafayette Dramatic Productions, Inc., v. Ferentz et al., 305 Mich. 193, 9 N.W.2d 57, 145 A.L.R. 1158, and cases there cited.
We have carefully considered the motion for rehearing but find nothing presented by it that changes our views as expressed in the original opinion. The motion will therefore b’e overruled.